Exhibit 10r-9




AMENDMENT NO. 9 TO SUMMARY OF DIRECTOR AND EXECUTIVE OFFICER COMPENSATION


As of February 27, 2008








Summary of Director and Executive Officer Compensation, filed with the
Securities and Exchange Commission on March 18, 2005, and amended as of May 9,
2005, August 10, 2005, February 22, 2006, March 31, 2006, May 12, 2006, November
20, 2006, February 27, 2007, and May 4, 2007, is hereby amended and restated in
its entirety:




I. DIRECTOR COMPENSATION.


Directors who are employees of Rogers receive no additional compensation for
their services as directors. The Compensation and Organization Committee
periodically reviews non-management director compensation policies with the
assistance of outside compensation consultant  Pearl Meyer & Partners. In
2007,  compensation for non-management directors consisted of an annual retainer
and meeting fees (“Fees Earned or Paid”) and stock options (“Option Awards”).
Each of these components is shown in the following table and described in more
detail below.




Name
Fees Earned or Paid  (1)
Option Awards (2)
Total
Leonard M. Baker
$54,872
$87,953
$142,825
Walter E. Boomer
$51,000
$87,953
$138,953
Charles M. Brennan, III
$54,250
$87,953
$142,203
Edward L. Diefenthal (3)
$17,718
$31,414
$  49,132
Gregory B. Howey
$61,250
$87,953
$149,203
J. Carl Hsu (3)
$23,000
$41,423
$  64,423
Leonard R. Jaskol
$62,000
$87,953
$149,953
Carol R. Jensen
$54,128
$87,953
$142,081
Eileen S. Kraus
$65,178
$87,953
$153,131
William E. Mitchell (3)
$17,968
$31,414
$  49,382
Robert G. Paul
$80,250
$87,953
$168,203


 
1.    
Includes meeting fees and the annual retainer. Certain directors elected to
receive compensation in Rogers common stock instead of cash.  The conversion of
the cash amount into shares of Rogers common stock was made at fair market
value.  Fractional shares were rounded up to whole shares.

 

--------------------------------------------------------------------------------


 
2.    
The fair value of option awards is the same as the compensation cost realized in
financial statements because all options awarded to directors are immediately
vested at grant.  For non-management directors who served for the entire year,
there were two stock option grants for each individual: June 15, 2007 and
December 17, 2007.



3.    
Messrs. Diefenthal and Mitchell did not stand for re-election at the 4/26/2007
Annual Meeting of Shareholders, and their 2007 compensation was pro-rated, as
was that for Dr. Hsu who joined the board of directors in June of 2007.


 
Annual Retainer
 
Non-management directors earned an annual retainer of $35,000 in 2007. The lead
director and chairperson of each board committee earned an additional annual
retainer as follows: (i) Lead Director (Mr. Paul) - $15,000; (ii) Audit
Committee Chairperson (Mr. Paul) - $10,000; (iii) Compensation and Organization
Committee Chairperson (Ms. Kraus) - $7,500; (iv) Nominating and Governance
Committee Chairperson (Mr. Jaskol) - $5,000; (v) Finance Committee Chairperson
(Mr. Howey) - $5,000 and (vi) Safety and Environment Committee Chairperson  -
$3,500. (Dr. Baker was chairperson of this committee until April 26, 2007 when
Dr. Jensen became this committee’s chairperson. Each of Drs. Baker and Jensen
received a pro-rata share of the $3,500. Specifically in 2007, Dr. Baker
received $36,121.75 and Dr. Jensen received $37,416.68.) The retainer is
pro-rated for non-management directors who serve for only a portion of the year.
The annual retainer is normally paid in June and December. Directors may elect
to defer the annual retainer pursuant to a non-qualified deferred compensation
plan.
 
Meeting Fees
 
Directors currently earn $1,500 for each board meeting attended. Committee
chairpersons currently earn $1,500 for each committee meeting attended and other
committee members currently earn $1,000 for each committee meeting attended.
Fees for telephonic meetings are reduced by 50%. Meeting fees are paid in cash
unless Rogers stock compensation is elected. Directors may also elect to defer
this compensation pursuant to a non-qualified deferred compensation plan.
 
Elections
 
For 2008, certain of Rogers’ current non-management directors made the following
elections:
 
Charles M. Brennan, III:  Receive the annual retainer in Rogers stock on a
current basis.
 
J. Carl Hsu:  Receive the annual retainer in Rogers stock on a current basis.
 
2

--------------------------------------------------------------------------------


 
Rogers’ other non-management directors, Leonard M. Baker,  Walter E. Boomer,
Gregory B. Howey, Leonard R. Jaskol, Carol R. Jensen, Eileen S. Kraus and Robert
G. Paul, by not making any such special election, will receive cash for the 2008
annual retainer on a current basis  and will receive their meeting fees in cash
on a current basis (as will  Messrs. Brennan and Hsu).
 
Stock Options
 
Stock options were granted to non-management directors in June and December of
2007. Each regular semi-annual grant was for 2,250 shares with an exercise price
equal to the fair market value of the stock at the time of the grant. Options
granted to non-management directors are immediately exercisable and expire ten
years after the grant date even if the individual ceases to be a director.
 
Perquisites
 
Rogers does not provide its non-management directors any additional benefits
and/or perquisites beyond what is reported in the table above. Rogers does
reimburse its directors for expenses associated with attending any board or
committee meetings and attending certain meetings in their capacity as board or
committee members.


 
3

--------------------------------------------------------------------------------





II. EXECUTIVE COMPENSATION.


The table below sets forth the base salaries provided to the following executive
officers of Rogers as of the dates shown below.
 
Executive Officer  
 
2007
Annual
 Salary
   
Annual
Salary
Effective
3/31/08
               
Robert D. Wachob
  $ 465,324     $ 500,006  
President and Chief Executive Officer
                                 
Dennis M. Loughran
               
Vice President Finance and Chief Financial Officer
  $ 270,000     $ 283,920                    
Robert C. Daigle
  $ 238,398     $ 254,410  
Vice President, R&D and Chief Technology Officer
                                 
John A. Richie
  $ 212,178     $ 225,576  
Vice President, Human Resources
                                 
Frank J. Gillern
  $ 210,262     $ 220,688  
Vice President, Advanced Circuit Materials Division
                                 
Paul B. Middleton
  $ 191,670     $ 203,684  
Treasurer since August 2007;
                Corporate Controller February 2006 to August 2007              
 

 
 
Executive Officers are also eligible to receive a bonus each year under the
Rogers Annual Incentive Compensation Plan. The Annual Incentive Compensation
Plan has target bonuses of 60% to 75% of base salary for the CEO, and between
25% and 45% for the other executive officers.  Actual bonuses may vary from 0%
to 300% of the target bonuses depending on performance relative to annual profit
improvement objectives. These amounts are determined by the performance of
Rogers (Net Income Per Share) versus the annual objectives. In general, the
broader the responsibility of the executive, the larger the portion of his or
her award which is based upon corporate, rather than divisional results; the
corporate portion is 100% of the consideration for the executive officers listed
below (except for Mr. Gillern, whose target is based 50% on corporate
performance and 50% on business unit performance). For 2006, overall corporate
performance exceeded the 300% target amount, and, as a result, all of the
following executive officers received a bonus at the 300% level except for Mr.
Gillern.    For 2007, overall corporate performance did not meet the threshold
amount and, as a result, none of the following executive officers received a
bonus.


4

--------------------------------------------------------------------------------




Executive Officer
 
Bonus
Amount at
300% Level
for 2006 (1)
   
Bonus
Earned for
2007
               
Robert D. Wachob
  $ 909,308     $ 0  
President and Chief Executive Officer
                                 
Dennis M. Loughran
  $ 312,000     $ 0  
Vice President Finance and Chief Financial Officer
                                 
Robert C. Daigle
  $ 271,939     $ 0  
Vice President, R&D and Chief Technology Officer
               
 
               
John A. Richie
  $ 211,384     $ 0  
Vice President, Human Resources
                                 
Frank J. Gillern
  $ 118,258     $ 0   Vice President, Advanced Circuit Materials Division      
                           
Paul B. Middleton
  $ 139,601     $ 0  
Treasurer since August 2007;
                Corporate Controller February 2006 to August 2007              
 

 


(1) With respect to Mr. Gillern, Rogers’ Advanced Circuit Materials Division’s
financial performance earned him a bonus of 54% of his target bonus for business
unit performance.  As stated above, Mr. Gillern’s target bonus is based 50% on
corporate performance and 50% on business unit performance.
 
 
III. A. EXECUTIVE OFFICER STOCK OPTION GRANTS.


Executive officers of Rogers are eligible to receive stock option grants each
year, based on the individual's level in the organization and, the same
performance criteria used to determine salary adjustments. These criteria are
not weighted. Options generally have an exercise price equal to at least the
fair market value of the Rogers stock as of the date of grant. Regular options
generally have a ten-year life and generally vest in one-third increments on the
second, third and fourth anniversary dates of the grant.


5

--------------------------------------------------------------------------------


 
On February 14, 2007 and February 14, 2008, the Compensation and Organization
Committee of the Board of Directors approved grants of stock options for a
number of Rogers employees including the following executive officers; except
for Mr. Wachob whose grants were approved on February 15, 2007 and February 15,
2008.





   
2007
Number of
Shares in
Non-
Qualified
Stock
Option
Grant
2008
Number of
Shares in
Non-
Qualified
Stock
Option
Grant
Executive Officer
             
Robert D. Wachob
 
33,550
53,250
President and Chief Executive Officer
             
Dennis M. Loughran
 
10,350
16,600
Vice President Finance and Chief Financial Officer
             
Robert C. Daigle
 
10,350
16,600
Vice President, R&D and Chief Technology Officer
             
John A. Richie
 
8,550
13,700
Vice President, Human Resources
             
Frank J. Gillern
 
7,750
11,650
Vice President, Advanced Circuit Materials Division              
Paul B. Middleton
 
6,200
9,950
Treasurer since August 2007;
      Corporate Controller February 2006 to August 2007      



6

--------------------------------------------------------------------------------




All of the above 2007 non-qualified stock options permit the purchase, for up to
ten years (unless previously terminated), of the number of shares of common
stock shown above. Such 2007 grants were at an exercise price of $52.51, except
in the case of Mr. Wachob, whose exercise price was $53.10.  All such options
vest in one-third increments on the second, third, and fourth anniversary of the
grant date, February 14, 2007, except Mr. Wachob whose grant date was February
15, 2007.  None of the above individuals received an incentive stock option in
February of 2007.


All of the above 2008 non-qualified stock options permit the purchase, for up to
ten years (unless previously terminated), of the number of shares of common
stock shown above. Such 2008 grants were at an exercise price of $31.31, except
in the case of Mr. Wachob, whose exercise price was $31.69.  All such options
vest in one-third increments on the second, third, and fourth anniversary of the
grant date, February 14, 2008, except Mr. Wachob whose grant date was February
15, 2008.
 
 
III. B. EXECUTIVE OFFICER RESTRICTED STOCK GRANTS.
 
On February 14, 2007, the Committee approved awards of restricted stock to
certain executive officers and a restricted stock award was made to Mr. Wachob
on February 15, 2007 (collectively, the "2007 Awards").  The 2007 Awards are
subject to the achievement of a pre-established performance goal relating to the
cumulative annual growth in earnings per share of Rogers capital stock during
fiscal years 2007, 2008 and 2009 as set by the Committee. No shares of
restricted stock will be issued unless and until such performance goal is met.


On February 14, 2008, the Committee approved awards of restricted stock to
certain executive officers and a restricted stock award was made to Mr. Wachob
on February 15, 2008 (collectively, the "2008 Awards").  The 2008 Awards are
subject to the achievement of a pre-established performance goal relating to the
cumulative annual growth in earnings per share of Rogers capital stock during
fiscal years 2007, 2008 and 2009 as set by the Committee. No shares of
restricted stock will be issued unless and until such performance goal is met.


7

--------------------------------------------------------------------------------


 
The 2007 and 2008 targeted restricted stock awards were granted to the following
executive officers:
 
Executive Officer 
 
Target Number of
Shares in 2007
Target Number of
Shares in 2008
       
Robert D. Wachob
 
5,200
8,550
President and Chief Executive Officer
             
Dennis M. Loughran
(1)
1,450
2,400
Vice President Finance and Chief Financial Officer
             
Robert C. Daigle
 
1,450
2,400
Vice President, R&D and Chief Technology Officer
     
 
     
John A. Richie
 
1,350
2,200
Vice President, Human Resources
             
Frank Gillern
 
1,200
1,600
Vice President, Advanced Circuit Materials Division              
Paul B. Middleton
 
1,000
1,600
Treasurer since August 2007;
      Corporate Controller February 2006 to August 2007      

 
(1) A time based award.


The exact number of shares of restricted stock that will be issued to each of
the executive officers listed above will depend upon where the actual
performance achieved during the three subsequent fiscal years from each grant
falls on a performance scale set by the Committee, which ranges from 0% to 200%
of the target number of shares specified above.   
 

 
8

--------------------------------------------------------------------------------


 
 
IV. RETIREMENT PLANS.
 
The table below sets forth information regarding the present value as of
December 31, 2006 of the accumulated benefits of the executive officers listed
below under the Rogers Corporation Defined Benefit Pension Plan (the “Pension
Plan”) and the Rogers Corporation Amended and Restated Pension Restoration Plan
(the “Pension Restoration Plan”). The present values were determined using
interest rate and mortality rate assumptions consistent with those outlined in
footnote 5 in the Company’s financial statements, which were filed with the
Securities and Exchange Commission on February 27, 2007 as part of Rogers’
Annual Report on Form 10-K and which are incorporated herein by reference.
 

     
 Present Value 
 Payments 
   
 Number of Years 
 of Accumulated 
 During the Last 
Name 
 Plan Name 
 Credited Service 
 Benefit 
 Fiscal Year 
Robert D. Wachob
Rogers Corporation Pension Plan
23
 
$695,238
 —
 
Rogers Corporation Restoration Plan
23
 
$1,182,834
 —
           
Dennis M. Loughran
Rogers Corporation Pension Plan
1
 
$19,235
 —
 
Rogers Corporation Restoration Plan
1
 
$3,805
 —
           
Robert C. Daigle
Rogers Corporation Pension Plan
19
 
$250,050
 —
  
Rogers Corporation Restoration Plan
19
 
$2,771
 —
  
         
John A. Richie
Rogers Corporation Pension Plan
30
 
$782,325
 —
 
Rogers Corporation Restoration Plan
30
 
$206,951
 —
           
Frank J. Gillern
Rogers Corporation Pension Plan
29
 
$664,736
 —
 
Rogers Corporation Restoration Plan
29
 
$467,416
 —
           
Paul B. Middleton
Rogers Corporation Pension Plan
6
 
$54,242
 —
 
Rogers Corporation Restoration Plan
6
 
—
 —



 
Pension Plan
 
The basic formula for determining an employee’s annual pension benefit at normal
retirement under the Pension Plan is equal to the sum of a participant’s base
benefit, excess benefit, 30 year service benefit and the prior service benefit,
where:
 
·      
Base Benefit - 1.25% of the product of Average Monthly Compensation and Credited
Service for periods after 2001.

 
·      
Excess Benefit - 0.5% of Average Monthly Compensation in excess of 75% of
Covered Compensation multiplied by Credited Service for periods after 2001.

 
9

--------------------------------------------------------------------------------


 
·      
30 Year Service Benefit - 0.5% of Average Monthly Compensation for periods after
2001 multiplied by Credited Service in excess of 30 years.

 
·      
Prior Service Benefit – 55% of Average Monthly Compensation for periods before
2002 less 50% of the 12/31/2001 Social Security Benefit multiplied by the
12/31/2001 Year of Service Ratio and the Pay Ratio Increase.

 
·      
12/31/2001 Year of Service Ratio - Years of Service as of December 31, 2001
divided by 30.

 
·      
Pay Ratio Increase - current Average Monthly Compensation divided by Average
Monthly Compensation as of 12/31/2001.

 
Compensation and period of employment are recognized under the Pension Plan as
follows:
 
·      
Average Monthly Compensation for a salaried employee is based on the monthly
base rate of salary in effect on June 1st over a 10-year period. Average Monthly
Compensation is equal to the highest five consecutive June 1st amounts divided
by 5. Bonuses and other special pay are disregarded under the Pension Plan.

 
·      
Credited Service means the period during which a participant is employed by
Rogers as an eligible employee (rounded up to the next highest whole number of
years) as determined under tax-qualified plan rules.

 
·      
Covered Compensation is generally the average of the Social Security taxable
wage bases in effect for each calendar year during the 35 year period ending
with the last day of the calendar year in which the participant would have
reached his or her Social Security retirement age.

 
A participant may commence payment of early retirement benefits at any time
after attaining age 55 and completing five years of Vesting Service. Mr. Wachob,
Mr. Gillern and Mr. Richie are currently eligible to take early retirement. The
early retirement benefit equals the normal retirement benefit described above
reduced by 0.333% for each month (4% per year) that a participant commences
benefits before attaining normal retirement age.


Available forms of payment under the Pension Plan are as follows:
 
·      
Single Life Annuity

 
·      
Joint and Survivor Annuity (50%, 66 2/3% and 100%)

 
·      
10 Year Certain Annuity

 
A lump sum form of payment is unavailable under the Basic Pension Plan (except
for a single lump sum benefit if the actuarially equivalent value is $5,000 or
less).


10

--------------------------------------------------------------------------------


 
Annuity features providing for continued payment to a survivor or guaranteed
payments to beneficiaries are not subsidized by Rogers. Employees may elect
their form of payment under the Pension Plan when they begin to collect their
pension benefit.


If a participant dies before commencing payments under the Pension Plan, a death
benefit is payable to the participant’s surviving spouse or, if there is no
surviving spouse, the participant’s surviving children under the age of 21. In
general, this benefit equals the amount payable under the survivor portion of
the 50% Joint and Survivor Annuity beginning in no event before the
participant’s 55th birthday.


A participant who becomes disabled while employed at Rogers will continue to be
treated as an active employee for purposes of the Pension Plan until age 65. As
such, a disabled participant will continue to be credited with years of service
and with the compensation rate in effect at the beginning of the disability. If
a disabled participant retires after age 55 and commences payment of benefits,
no additional credited service is granted.


Pension Restoration Plan


The Pension Plan limits the amount of pension benefits that may be provided to
participants under the basic formula described above in accordance with certain
limits under federal tax laws. The limits restrict the amount of compensation
that can be taken into account under the Pension Plan to $220,000 (for 2006) and
impose a maximum annual pension benefit commencing at age sixty-five to $175,000
(for 2006). To the extent that these limits reduce the benefits that one of the
executive officers listed above earns under the Pension Plan’s retirement
formula, Rogers provides an additional benefit under the Pension Restoration
Plan. The Pension Restoration Plan is intended to make a participant whole for
the benefits under the basic formula that could not be provided under the
Pension Plan due to these limits or deferrals being made under the Voluntary
Deferred Compensation Plan.


In addition, the Pension Restoration Plan provides for:
 
·      
Average Monthly Compensation to include annual bonuses paid to certain senior
executives over age 55 that have been specified by the Compensation and
Organization Committee, (a) on or after January 1, 2004 in all events, and (b)
paid before January 1, 2004 in the event of a covered executive’s death,
disability, or termination of employment that results in the payment of
severance. The only executive officers listed above currently entitled to this
benefit are Messrs. Wachob, Gillern and Richie.

 
·      
An executive officer at the time of a change of control will have benefits
calculated under the Pension Restoration Plan (a) as if such officer had
attained age 55 on the change of control and completed at least one day of
service after attaining age 55 and (b) by including all annual bonuses as part
of Average Monthly Compensation, subject to Internal Revenue Code Section 280G
limitations discussed below.

 
11

--------------------------------------------------------------------------------


 
·      
A lump sum payment will be made if there is a change of control. For amounts
accrued and vested prior to 2005 a lump sum payment will be made if (a) the
ratio of current assets to current liabilities falls below 1.4 to 1 for two
consecutive quarters or (b) Rogers’ long-term debt for borrowed money exceeds
85% of Rogers’ net worth as reflected in Rogers’ financial statements.

 
·      
Other supplemental benefits determined from time to time by the Compensation and
Organization Committee, including crediting of service to new hires. To date, no
supplemental benefits have been provided to the executive officers under this
provision, except for Mr. Gillern who received credited service for the time
that he was employed at one of the Company’s 50% owned joint ventures.

 
Except in the event of a change of control (as discussed above), benefit
payments under the Pension Restoration Plan shall generally commence at the same
time as under the Pension Plan. The form of payment will either be in annual
installments or a lump sum depending upon the value of the plan benefit as
follows:



 
Lump Sum Actuarial Equivalent Value of Benefits 
 Number of Annual Installments
 
$50,000 or less
 Lump Sum
 
$100,000 or less, but greater than $ 50,000
2
 
$150,000 or less, but greater than $100,000
3
 
$200,000 or less, but greater than $150,000
4
 
Greater than $200,000
5



The Pension Restoration Plan has not yet been amended to comply with the final
regulations under  Section 409A of the Internal Revenue Code.




V. TERMINATION OF EMPLOYMENT AND CHANGE OF CONTROL ARRANGEMENTS.


Rogers’ severance policy for regular, full-time salaried employees provides, in
general, for continuation of salary payments, health insurance and certain other
benefits for employees whose employment has been involuntarily terminated. The
number of weeks of salary and benefits continuance is based on length of
service. The policy may be amended, modified or terminated at any time by
Rogers, except in the case of the executive officers of Rogers as of November
1991. Such officers may elect the benefits of either the policy in effect in
November 1991, or the severance policy, if any, which may be in existence at the
time each such individual’s employment terminates. The right of these executive
officers to make such an election may be cancelled by Rogers or the executive on
three years written notice. Mr. Wachob  would be entitled to 78 weeks of salary
and benefit continuance upon termination of employment covered by the policy in
effect in November 1991.
 
12

--------------------------------------------------------------------------------


 
The board of directors determined that it would be in the best interests of
Rogers to ensure that the possibility of a change in control of Rogers would not
interfere with the continuing dedication of Rogers executive officers to their
duties to Rogers and its shareholders. Toward that purpose, Rogers has
agreements with its Chief Executive Officer and certain of its other executive
officers which provide certain severance benefits to them in the event of a
termination of their employment during a 36 month period following a change in
control, as defined in the agreements. The initial term of each agreement is
three years and the term is automatically extended for additional one-year
periods each anniversary date of the agreements, unless either party objects to
such extension. If within a 36 month period following a change in control, an
executive’s employment is terminated without cause, as defined in the
agreements, or if such executive resigns in certain specified circumstances,
then the executive is generally entitled to the following severance benefits:
(i) twice his annual base salary plus bonus; (ii) two years of additional
pension benefits; and (iii) the continuation of health and life insurance plans
and certain other benefits for up to two years. The agreements provide that
severance and other benefits be reduced to an amount so that such benefits would
not constitute so-called “excess parachute payments” under applicable provisions
of the Internal Revenue Code of 1986.  In the event that circumstances occur
which would invoke the provisions of both the November 1991 policy described in
the preceding paragraph and the change in control agreement, Mr. Wachob is
entitled to select one or the other, but not both, to apply in that situation.
 
 
13